DETAILED ACTION
Re Application number 17/144999, this action responds to the RCE dated 09/09/2022.
At this point, claims 1, 3, 6, 8, 11, 13, and 16-18 have been amended.  Claims 1-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner notes Applicant’s amended claims, dated 08/10/2022.  In view of the amendment, Examiner’s prior rejections of the claims under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 2015/0355862 A1) in view of LeCrone et al (US 2005/0283564 A1).

Re claim 1, Hayes discloses the following:
A data migration method comprising: creating, by a first storage system, a second bucket in the first storage system, wherein creating the second bucket is based on metadata of a first bucket in a migrated second storage system (Fig. 5; ¶ 32).  The migration process creates a destination for migrated data (second bucket) and updates the metadata of the original location (first bucket);
sending, by the first storage system, a location update request (¶ 14).  The migration storage array (first storage system) communicates with clients, and the migration storage array then initiates data migration (location update request)
update location information of the first bucket from a location in the second storage system to a location in the first storage system (Fig. 5; p. 4, ¶ 32).  Metadata (location information) is updated to indicate that data (first bucket) is now located in the second storage array (first storage system) instead of the first storage array (second storage system);
receiving, by the first storage system and from the location server, response information to notify the first storage system that the location information has been updated (Figs. 3 and 5).  The migration storage array both stores the metadata (location information), as well as the migrated data (second bucket) itself; accordingly, the first storage system has access to the location information, and can be considered to receive the location information from itself (location server);
migrating, by the first storage system, data in the first bucket from the second storage system, and storing the data in the first storage system (Abstract).  Data is migrated from the first storage array (second storage system) to the second storage array (first storage system); the second storage array then assumes the identity of the first storage array; accordingly, the identity (identifier of the second bucket) is the same on the second storage array as the first storage array;
receiving, by the first storage system, a data access request used to access the data in the first bucket; (p. 1, ¶ 3).  Access requests are received at the second storage array (first storage system), which is the migration destination; it is attempted to be serviced at a location on the second storage array (first bucket), but if it has not yet been migrated, then the request is forwarded to the first storage array (second storage system);
determining, by the first storage system and based on a type of the data access request and a migration status of the data, whether the first storage system or the second storage system processes the data access request; and (Fig. 5; p. 4, ¶ 30).  During the migration process, it is determined whether the data is already in the migration storage array (first storage system), or whether it has yet to be migrated (in second storage system) (migration status), as well as whether the client is attempting a read, write, or delete command (type of command);
obtaining, by the first storage system, the data in the first bucket from the second storage system by using an interface of object storage (Figs. 3 and 5; ¶ 15 and 25).  Data is migrated from the original location (first bucket) in the legacy storage array (second storage system) to the new location (second bucket) in the migration storage array (first storage system).  It is migrated over the migration path (interface) (Fig. 3), which can be connected over a network (¶ 15), and migration can be performed using migration objects (¶ 25).  As such, it is “an interface”.

Hayes does not explicitly disclose issuing an update request to a location server.

LeCrone discloses sending […] a location update request to a location server, wherein the location update request includes identifiers of the first and second storage systems that prompts the location server to update location information of the first bucket from a location in the second storage system to a location in the first storage system (Fig. 5; ¶ 21 and 54-55).  The LDM command (location update request) is received at either the primary or secondary host (location server).  The request can be parsed to extract identifiers of the target (first) storage system and the source (second) target system.  The parsed LDM request prompts the relevant host (location server) to initiate migration (¶ 54-55).  After that, metadata (location information) is updated to reflect the data migration, to indicate that the data has been migrated from the source storage system (second storage system) to the target storage system (first storage system) (¶ 21).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the migration system of Hayes to send a command including identifiers of the source and target storage systems for migration, as in LeCrone, because it would be applying a known technique to improve a similar device in the same way.  Hayes discloses a method of migrating data from one storage location to another, and directing requests to that data to the appropriate location during migration.  LeCrone also discloses a migration method, which has been improved in a similar way to the claimed invention, to send a migration (location update) request including information about the sources and targets of the migration to a location server.  It would have been obvious to add the location server of LeCrone to the migration system of Hayes, because it would yield the predictable improvement of offloading the task of managing migration from the storage systems themselves to a separate location server, thus reducing the workload of the storage systems.

Re claim 2, Hayes and LeCrone disclose the method of claim 1, and Hayes further discloses that migrating the data in the first bucket from the second storage system comprises: first migrating, by the first storage system, metadata of an object in the first bucket, and then migrating remaining data other than the metadata in the first bucket (p. 1, ¶ 13).  The metadata may be transferred from the first storage array (second storage system) to the second storage array (first storage system) before the data is transferred.

Re claim 3, Hayes and LeCrone disclose the method of claim 1, and Hayes further discloses receiving the data access request comprises: receiving, by the first storage system, the data access request from the second storage system, wherein the data access request comprises an identifier of the first bucket (p. 1, ¶ 3).  If the data is not at the first storage array (second storage system), then the first storage array forwards the request, including an identifier of requested data, to the second storage array (first storage system).

Re claim 4, Hayes and LeCrone disclose the method of claim 1, and Hayes further discloses determining whether it is the first storage system or the second storage system that processes the data access request comprises: 
in response to the type of data access request being a download request, determining, by the first storage system, whether data requested by the download request has been migrated to the second bucket (Fig. 5, step 502).  It is determined whether the data is a read (download) request, and whether it is directed to data that has already been migrated to the destination location (second bucket);
in response to the data requested by the download request having been migrated to the second bucket, obtaining, by the first storage system from the second bucket, the data requested by the download request (Fig. 5, step 502).  If the client read data is in the migration storage array, then it is read from the migration storage array;
in response to the data requested by the download request having not been migrated to the second bucket, and the data requested by the download request not being the metadata, obtaining, by the first storage system from the first bucket, the data requested by the download request, and sending it to a client; and in response to the data requested by the download request having not been migrated to the second bucket, and the data requested by the download request being the metadata, migrating, by the first storage system, the metadata from the first bucket to the second bucket for storage, and sending the metadata to the client (Fig. 5, steps 506-514).  If the data is not yet in the migration storage array (second bucket) has not been migrated to the second bucket, then it is obtained, by the migration storage array, from the legacy storage array (first bucket), and then sent to the client.  This data can be retrieved whether the it is data or metadata.  It is noted that the two conditions handling data vs metadata are not mutually exclusive; for instance, if the requested data is not metadata, it is obtained from the first bucket and sent to the client, but it does not explicitly state whether it is directly returned to the client from the first bucket, or whether it may be forwarded to the second bucket, and returned from the second bucket.  Accordingly, Hayes, which downloads missing data (data or metadata) from the legacy storage array to the migration storage array, and returns the data to the client, would read onto either condition.

Re claim 5, Hayes and LeCrone disclose the method of claim 1, and Hayes further comprises that determining whether it is the first storage system or the second storage system that processes the data access request comprises: in response to the type of data access request being an upload request, storing, by the first storage system, data uploaded by the upload request in the second bucket (Fig. 5, steps 516-518).  If the request is a write (upload), then it is written in the migration storage array (second bucket).

	Re claim 16, Hayes and LeCrone disclose the method of claim 1, and Hayes further discloses that receiving the data access request comprises: receiving, by the first storage system, the data access request sent by a virtual host, wherein the data access request comprises an identifier of the first bucket (p. 2, ¶ 3 and 14).  The migration storage array (first storage system) can be implemented as a virtual storage array configured from physical storage; accordingly, the physical storage receives the request via a virtual host (¶ 14).  The data access request comprises read location information (identifier of the first bucket).

	Re claims 6-10 and 17, Hayes and LeCrone disclose the methods of claims 1-5 and 16 above, respectively; accordingly, they also disclose systems implementing those methods, as in claims 6-10 and 17, respectively (See Hayes, Abstract).  Re claim 6, Hayes further discloses a processor and an interface, wherein the processor communicates with the interface (Fig. 1, network 108; p. 3, ¶ 20), and further discloses determining a type of the data access request (Fig. 5).  The processor can be part of either storage array, and communicates over the network (interface).  The requests can be either reads or write (types).

	Re claims 11-15 and 18, Hayes and LeCrone disclose the methods of claims 1-5 and 16 above, respectively; accordingly, they also disclose computer readable media storing instructions implementing those methods, as in claims 11-15 and 18, respectively (p. 6, ¶ 42).

	
 ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 1-18 filed 08/10/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 6, and 11, Applicant argues that Hayes and Shibayama do not disclose the newly amended claim language “wherein the location update request includes identifiers of the first and second storage systems that prompt the location server to update location information of the first bucket from a location in the second storage system to a location in the first storage system.  In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection.  LeCrone discloses receiving a LDM (migration) command, which can be parsed to extract information which indicates the source and target locations for migration (identifiers of the first and second storage systems) (Fig. 5; ¶ 54-55).  After that, the metadata (location information) is updated to reflect the movement of data from the source (second storage system) to the target (first storage system) (¶ 21).

Re claims 2-5, 7-10, and 12-18, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 6, and 11, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s arguments re claims 1, 6, and 11 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 08/10/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132